In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 15-1305V
                                     Filed: January 15, 2016
                                           Unpublished

****************************
JUANITA MESSICK,                          *
                                          *
                     Petitioner,          *      Ruling on Entitlement; Concession;
                                          *      Influenza (“flu”) Vaccine; Shoulder Injury
                                          *      Related to Vaccine Administration
SECRETARY OF HEALTH                       *      (“SIRVA”); Special Processing Unit
AND HUMAN SERVICES,                       *      (“SPU”)
                                          *
                     Respondent.          *
                                          *
****************************
Paul Brazil, Muller Brazil, LLP, Dresher, PA, for petitioner.
Heather Pearlman, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT 1

Dorsey, Chief Special Master:

        On November 2, 2015, Juanita Messick (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq., 2 (the “Vaccine Act” or “Program”). Petitioner alleges that she
received an influenza (“flu”) vaccine on November 15, 2014, 3 and thereafter suffered
injuries to her left shoulder. Petition at 1. The case was assigned to the Special
Processing Unit (“SPU”) of the Office of Special Masters.

        On January 15, 2016, respondent filed a Rule 4(c) report in which she conceded
entitlement to compensation. Respondent’s Rule 4(c) Report at 1, 3. Specifically,
respondent concluded that a preponderance of evidence establishes that the injury to
petitioner’s left shoulder was caused-in-fact by the administration of her November 14,

1 Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended
at 44 U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
3   The vaccination record indicates the date of vaccination was November 14, 2014. Pet Ex. 1 at 5-6.
2014 flu vaccine, and that petitioner’s injury is not due to factors unrelated to the
administration of that vaccine. Id. at 3. Respondent further stated that the medical
evidence shows petitioner has suffered the condition for more than six months. Id.
Petitioner has therefore satisfied all legal prerequisites for compensation under the
Vaccine Act. Id.

       In view of respondent’s concession and the evidence of record, the
undersigned finds that petitioner is entitled to compensation for her shoulder
injury related to vaccine administration (“SIRVA”).

IT IS SO ORDERED.

                                  s/Nora Beth Dorsey
                                  Nora Beth Dorsey
                                  Chief Special Master